Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on July 18, 2022, the following has occurred: claim(s) 1, 50, and 51 have been amended and claim(s) 28 and 43 have been deleted. Now, claim(s) 1-2, 5-7, 9-10, 13, 17, 26-27, 31-32, 34-36, 45, 47-48, and 50-51 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 9, 13, 27, 31-32, 34-36, 45, 47-48, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Moturu et al. (U.S. Patent Pre-Grant Publication No. 2016/0063205) in view of Dawson et al. (U.S. Patent Pre-Grant Publication No. 2016/0379511) in view of Melker et al. (U.S. Patent Pre-Grant Publication No. 2007/0258894) in further view of Moore (U.S. Patent Pre-Grant Publication No. 2016/0004820).
As per independent claim 1, Moturu discloses a method, comprising: at a first Internet-enabled electronic device with a display: while running an application on the first Internet-enabled electronic device: providing, on a repeating basis over a period of time, a questionnaire within the application regarding a plurality of conditions, wherein each condition in the plurality of conditions arises, at least in part, from a chronic gastrointestinal indication associated with a user, wherein the questionnaire comprises a plurality of questions, and each respective question in the plurality of questions (i) is associated with a corresponding condition in the plurality of conditions and (ii) comprises an affordance that is configured to allow the user to select between a low value and a high value to indicate a degree to which the user presently associates with the corresponding condition (See Paragraphs [0030]-[0037]: A process is described to deliver different subsets of the set of symptom- assessment surveys at different time points of the set of time points, these surveys can be focused on pain assessment, assessment of daily functioning and/or activity, as affected by a condition or disorder of the patient, and sliding scales are accessible to the user to demonstrate the patient's state based on low values to high values, which the Examiner is interpreting to encompass the claimed portion and is interpreting the surveys to encompass questionnaires.); storing responses to the questionnaire in a data store associated with the user in the first Internet-enabled electronic device each time the user responds to the questionnaire using the affordances associated with the plurality of questions of the questionnaire (See Paragraph [0078]: Data processed or produced by modules of the system can be configured to facilitate storage of data locally on the individual's mobile device, which the Examiner is interpreting to encompass the claimed portion.); responsive to a report request from the user, providing an interactive user report comprising a respective single scalar value representing a quality of life measure of the user at each respective time point in a plurality of time points across a period of time, within the application, based upon answers to the plurality of questions in the questionnaire at each respective time point in the plurality of time points, wherein each respective single scalar value representing a quality of life measure incorporates (i) a subjective assessment, made by the user, of a social factor affected by the chronic gastrointestinal indication at the respective time point, wherein the social factor is a mood of the user, an anxiety level of the user, a depression level of the user, an amount of pain incurred by the user, fatigue incurred by the user, an amount of sports engaged by the user, or an amount of tension incurred by the user (See Paragraphs [0065]­ [0068]: A process is described to provide at a dashboard of an electronic interface, a value of a pain-related state parameter and one or more scores of a daily mood survey over time, which the Examiner is interpreting the daily mood survey to encompass the social factor.) and (ii) an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a number of bowel movements per day incurred by the user, a white blood cell count of the user, a hemoglobin count of the user, an erythrocyte sedimentation rate of the user, a plasma viscosity of the user, a neutrophil count of the user, or a weight of the user; comparing, at each respective time point in the plurality of time points, the respective single scalar value representing a quality of life measure of the user with a respective trigger condition for each respective alert in an alerts lookup table (See Figure 3: A first comparison between a first threshold condition and a passive data component derived from one or more of the log of use dataset and the supplementary dataset, transforming data from the log of use, the supplementary dataset, and the survey dataset into an analysis of a pain-related state of the individual associated with at least a portion of the time period, and generating a second comparisons between a second threshold and an active data component derived from the survey dataset, which the Examiner is interpreting a first comparison between a first threshold condition and a passive data component derived from one or more of the log of use dataset and the supplementary dataset, transforming data from the log of use, the supplementary dataset, and the survey dataset into an analysis of a pain-related state of the individual associated with at least a portion of the time period to encompass comparing, at each respective time point in the plurality of time points, the respective single scalar value representing a quality of life measure of the user as disclosed in Paragraph [0065] a type of alert can be generated and delivered to a user which the Examiner is interpreting to encompass the trigger condition for each respective alert in an alerts lookup table as the alerts of Moturu are categorized into type.), wherein the alerts lookup table is stored in the first Internet-enabled electronic device and comprises a plurality of alerts, each respective alert in the plurality of alerts comprising a corresponding trigger condition in a plurality of trigger conditions and a corresponding action in a plurality of actions (See Paragraph [0069]: The intervention provision includes recommendation of a medication or initiation of medication distribution to the individual, recommended medications can be based upon severity of symptoms, magnitude of a difference between a symptom criticality parameter and a threshold condition, and any other suitable feature of the comparisons, which the Examiner is interpreting to encompass the claimed portion.), wherein the trigger condition for the first alert is a drop in the quality of life measure by a predetermined amount over a predetermined amount of time (See Paragraphs [0065]-[0067]: A plurality of alerts can be utilized to alert a user on the dashboard based on the subject and at a time point that is necessary, these alerts can be visual, audible, or vibrational, which can also recommend make an appointment or display a care plan.); and, when the respective single scalar value representing a quality of life measure of the user matches a respective trigger condition for a first alert in the plurality of alerts, firing the corresponding action of the first alert (See Paragraph [0064]: Generating an alert upon detection at the computing system performing the analysis that one or more outputs (e.g., comparisons) from the analysis of the pain-related state satisfy associated threshold conditions, which the Examiner is interpreting to encompass the claimed portion as alert generation relies upon the analysis and comparisons.), wherein the corresponding action of the first alert is a notification to the user, through the application, for follow up care or appointment scheduling with a medical practitioner and wherein firing of the corresponding action of the first alert comprises initiating a visual alert, an audible alert, or a vibrational alert (See Paragraph [0065]: The alert can be a visual alert, audio alert, haptic alert, and/or any other suitable type of alert and an option can be provided to identify the patient’s level of follow up care.).
While Moturu teaches a method for managing a patient's quality of life, Moturu may not explicitly teach a patient's quality of life measurements based on chronic gastrointestinal indications; and communicating the interactive user report comprising information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote, second Internet-enabled electronic device for evaluation by a medical practitioner.
Dawson teaches a method capable of identifying chronic gastrointestinal indications (See Paragraphs [0142]-[0143]: A profile can be created for a patient that has fast change components that include factors such as symptoms and these symptoms can be linked to gastrointestinal disease, which the Examiner is interpreting to encompass the claimed portion.); and communicating the interactive user report comprising information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote device for evaluation by a medical practitioner (See Paragraphs [0143] and [0150]: Evaluation is guided by a specialist and the data of a patient can be communicated to a specialist, and a profile can be created for an individual using data for observation and evaluation, the profile is interactive and can be communicated across multiple devices, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moturu to include chronic gastrointestinal indications and communicating the interactive user report information in the data store associated with the user from the questionnaire, obtained by the providing, to a remote device for evaluation by a medical practitioner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu with Dawson with the motivation of enhancing decision making and the provision of care (See Background of Dawson in Paragraph [0009]).
While Moturu/Dawson teaches a method that is able to utilize a responsive to a report request from the user, providing a user report comprising a respective single scalar value representing a quality of life measure of the user at each respective time point in a plurality of time points across a period of time, within the application, based upon answers to the plurality of questions in the questionnaire at each respective time point in the plurality of time points, wherein each respective single scalar value representing a quality of life measure incorporates (i) a subjective assessment, made by the user, of a social factor affected by the chronic gastrointestinal indication at the respective time point, wherein the social factor is a mood of the user, an anxiety level of the user, a depression level of the user, an amount of pain incurred by the user, fatigue incurred by the user, an amount of sports engaged by the user, or an amount of tension incurred by the user, Moturu/Dawson may not explicitly teach (ii) an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a number of bowel movements per day incurred by the user, a white blood cell count of the user, a hemoglobin count of the user, an erythrocyte sedimentation rate of the user, a plasma viscosity of the user, a neutrophil count of the user, or a weight of the user.
Melker teaches a method capable of (ii) an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a number of bowel movements per day incurred by the user, a white blood cell count of the user, a hemoglobin count of the user, an erythrocyte sedimentation rate of the user, a plasma viscosity of the user, a neutrophil count of the user, or a weight of the user (See Paragraph [0116]: Level of red blood cells (RBCs) and white blood cells (WBCs) can be used to diagnose and/or treat diseases, which the Examiner is interpreting to encompass an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moturu/Dawson to include an objective assessment of an illness factor associated with the gastrointestinal indication at the respective time point, wherein the illness factor is a white blood cell count of the user as taught by Melker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson with Melker with the motivation of improving cost and time efficiency (See Background of Melker in Paragraph [0024]).
While Moturu/Dawson/Melker disclose the method as described above, Moturu/Dawson/Melker may not explicitly teach inputting a date of each user emergency room visit for the chronic gastrointestinal indication associated with the user and a date of each hospitalization visits by the user for the chronic gastrointestinal indication associated with the user occurring during the period of time through an input mechanism of a resource use module, plotting, through a plot mechanism of the resource use module, a number of emergency room visits made by the user, for the chronic gastrointestinal indication associated with the user, during the period of time; and plotting, through the plot mechanism, separate from the number of emergency room visits in the period of time, a number of hospitalization made by the user, for the chronic gastrointestinal indication associated with the user, during the period of time.
Moore discloses a method for inputting a date of each user emergency room visit for the chronic gastrointestinal indication associated with the user and a date of each hospitalization visits by the user for the chronic gastrointestinal indication associated with the user occurring during the period of time through an input mechanism of a resource use module (See Paragraph [0716]: A user can click on a date in a calendar format in the user interface, to retrieve the underlying item from the content source, the underlying item may include data about a test result for a scheduled diagnostic procedure that has been completed, or tracking information that shows how the data pertaining to a diagnostic test is being processed, which the Examiner is interpreting the calendar with dynamic information display to encompass the claimed portion when combined with Moturu/Dawson/Melker as described above.); plotting, through a plot mechanism of the resource use module, a number of emergency room visits made by the user, for the chronic gastrointestinal indication associated with the user, during the period of time (See Paragraph [0498]: Syndicated data regarding the occurrence and details of adverse events within an institution may be plotted, displayed, and analyzed, which the Examiner is interpreting to encompass the claimed portion as the examiner is interpreting the adverse events to encompass a number of emergency room visits made by the user during the period of time, when combined with Moturu/Dawson/Melker as described above.); and plotting, through the plot mechanism, separate from the number of emergency room visits in the period of time, a number of hospitalization made by the user, for the chronic gastrointestinal indication associated with the user, during the period of time (See Paragraph [0561]: Syndicated data regarding clinical processes, clinical interventions, clinical outcomes, clinical personnel that are part of a quality improvement program such as total quality management or the like may be plotted, displayed, and analyzed, which the Examiner is interpreting to encompass the claimed portion as the examiner is interpreting the clinical interventions to encompass a number of hospitalizations made by the user during the period of time, when combined with Moturu/Dawson/Melker as described above.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moturu/Dawson/Melker to include inputting a date of each user emergency room visit for the chronic gastrointestinal indication associated with the user and a date of each hospitalization visits by the user for the chronic gastrointestinal indication associated with the user occurring during the period of time through an input mechanism of a resource use module, plotting, through a plot mechanism of the resource use module, a number of emergency room visits made by the user, for the chronic gastrointestinal indication associated with the user, during the period of time; and plotting, through the plot mechanism, separate from the number of emergency room visits in the period of time, a number of hospitalization made by the user, for the chronic gastrointestinal indication associated with the user, during the period of time as taught by Moore. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson/Melker with Moore with the motivation of improving post-input reorganization (See Background of Moore in Paragraph [0172]).
Claims 50 and 51 mirrors claim 1 only within different statutory categories, and is rejected for the same reason as claim 1.
As per claim 2, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches receiving a psychosocial intervention request from the remote device (See Paragraphs [0064]-[0065]: An alert is transmitted to an entity associated with an individual, the entity can be a caretaker, the alert prompts the entity to push for a therapeutic intervention to address the issue the method identified, which the Examiner is interpreting the therapeutic intervention that is recommended for an issue to encompass a psychosocial intervention request.); and responsive to receiving the psychosocial intervention request, providing a psychosocial interaction activity to the user within the application (See Paragraph [0065]: The dashboard can further provide an option to resolve the alert and can provide the patient with a short term plan to the patient to improve the patient's pain-related state in an acute manner or a long term plan, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 5, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the plurality of conditions comprises anxiety, fatigue, social discomfort, leisure, stress level, abdomen pain, depression, gas, weight maintenance, tension, bowel incident, and anger (See Paragraphs [0016]-[0018]: A variety of symptoms can be analyzed to identify the disorder or disease, for example fatigue and pain.).
As per claim 6, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the low value is a numerical 1 indicating that the user does not associate with the corresponding condition and the high value is a numerical 10 indicating the user highly associates with the corresponding condition (See Paragraph [0034]: The symptom- assessment surveys can include surveys focused on the assessment of daily functioning and/or activity as affected by a condition or disorder of the patient based on a physical activity scale from 0-10 with 10 being most severe, which the Examiner is interpreting to encompass the claimed portion because a patient would be associated with the condition if the condition affects physical activity throughout the day.).
As per claim 7, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the providing questionnaire is done on a recurring basis (See Paragraph [0032]: The symptom-assessment surveys can be provided at a plurality of different time points.).
As per claim 9, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the user report further comprises a condition plot as function of time derived from the responses to the questionnaire (See Paragraph [0065]: A graphic can be displayed to display values of one or more scores of a survey and a pain- related parameter over time, which the Examiner is interpreting to encompass the claimed portion).
As per claim 13, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu may not explicitly teach wherein the chronic gastrointestinal indication is inflammatory bowel disease, obesity, irritable bowel syndrome, gastrointestinal neoplasia, Celiac disease, a food allergy, or a food intolerance.
Dawson teaches a method that teaches wherein the chronic gastrointestinal indication is inflammatory bowel disease, obesity, irritable bowel syndrome, gastrointestinal neoplasia, Celiac disease, a food allergy, or a food intolerance (See Paragraph [0258]: A database of individuals can be utilized to identify the gastrointestinal issue as irritable bowel syndrome, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Moturu to include the identification of the chronic gastrointestinal indication as taught by Dawson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu with Dawson with the motivation of enhancing decision making and the provision of care (See Background of Dawson in Paragraph [0009]).
As per claim 27, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the user report comprising the respective single scalar value representing the quality of life measure is interactive and includes instructions for providing the user an action plan based upon the quality of life measure upon request of the user (See Paragraph [0065]: The dashboard can provide short term and long term plans for a patient, and can display values of one or more scores of a survey and/or pain-related parameter over time.).
As per claim 28, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the trigger condition for the first alert is a drop in the quality of life score by a predetermined amount over a predetermined amount of time, and wherein the corresponding action of the first alert is a notification to the user, through the application, for follow up care or appointment scheduling with a medical practitioner and wherein firing of the first alert comprises initiating a visual alert, an audible alert or a vibrational alert (See Paragraphs [0065]-[0067]: A plurality of alerts can be utilized to alert a user on the dashboard based on the subject and at a time point that is necessary, these alerts can be visual, audible, or vibrational, which can also recommend make an appointment or display a care plan.).
As per claim 31, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu may not explicitly teach wherein the respective single scalar value representing the quality of life measure of the user at each respective time point is color coded using a color schema, wherein each color in the color schema indicates a different quality of life tertile.
Dawson teaches a method wherein the respective single scalar value representing the quality of life measure of the user at each respective time point is color coded using a color schema, wherein each color in the color schema indicates a different quality of life tertile (See Paragraph [0055] and Figures 27-28: Pictorial and graphical visualization can be shown to dictate the physical, mental, and social health determinants which provides accessible and intuitive representations of health and wellbeing data which can utilize colors to dictate the differences, which the Examiner is interpreting the graphical representations in Figures 27-28 to encompass the graphical quality of life measure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Moturu to include specific graphical quality of life measure requirements as taught by Dawson to specify the visualization of quality of life. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu with Dawson with the motivation of enhancing decision making and the provision of care (See Background of Dawson in Paragraph [0009]).
As per claim 32, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the affordance of a question in the plurality of questions is a slide bar that is configured to be moved by the user to any one of a predetermined number of positions between and inclusive of the low value and the high value to indicate a degree to which the user presently associates with the corresponding condition (See Paragraph [0033]: The symptom-assessment surveys are utilized by the use of scales, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 34, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the social factor comprises a mood of the user, an anxiety level of the user, a depression level of the user, an amount of pain incurred by the user, or fatigue incurred by the user (See Paragraph [0033]: The user can rate the pain they are experiencing based on a sliding scale from 0-10.) and wherein the illness factor comprises a number of bowel movements per day incurred by the user (See Paragraph [0034]: Behavioral traits can be recorded in the symptom-assessment surveys, which the Examiner is interpreting it to be reasonable to encompass a patient recording amounts of bowel movements per day if asked.).
As per claim 35, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the plurality of questions in the questionnaire includes a mobility query, a self-care query, and an activity query (See Paragraphs [0033]-[0035]: The patient is provided survey questions to assess the patient's daily functioning and activity, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 36, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the application further comprises a medication module that tracks one or more medicines that the user is taking to alleviate the chronic gastrointestinal indication (See Paragraph [0040]: Prior knowledge of patient's medication regimen can be used in the system to show adherence of the patient to a medication regimen, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of Dawson to identify the specific condition to treat.).
As per claim 45, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the application further includes a medications / medication history module that tracks the use of medications by the user, the medications / medication history module comprising: an input mechanism for inputting medication types and medication usage by the user (See Paragraph [0040]: For individuals following a medication regimen for treatment or maintenance of health in relation to pain and/or other comorbid conditions can include generation of an adherence model, which the Examiner is interpreting to encompass the claimed portion of tracking the use of medications, and that the knowledge of the user's medication use would have to be inputted by the user or a user's proxy to be known by the process.
As per claim 47, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the application further includes a medical practitioner caretaker module that tracks contact information for medical practitioner caretakers associated with the user, the medical practitioner caretaker module comprising: an input mechanism for inputting medical practitioner caretaker information by the user (See Paragraph [0065]: An entity associated with the patient should be identified, this entity can be a healthcare provider, which the Examiner is interpreting to encompass inputting medical practitioner caretaker information by the user.).
As per claim 48, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu further teaches wherein the application further includes a pharmacy module that tracks contact information for one or more pharmacies associated with the user, the pharmacy module comprising: an input mechanism for inputting pharmacy information by the user (See Paragraph [0068]: Automatic initiation of medication provision can be initiated to the user as a recommended plan to continue, which the Examiner is interpreting to encompass the claimed portion.).
Claims 10, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moturu et al. (U.S. Patent Pre-Grant Publication No. 2016/0063205) in view of Dawson et al. (U.S. Patent Pre-Grant Publication No. 2016/0379511) in view of Melker et al. (U.S. Patent Pre-Grant Publication No. 2007/0258894) in view of Moore (U.S. Patent Pre-Grant Publication No. 2016/0004820) in further view of Frey (U.S. Patent Pre-Grant Publication No. 2013/0035951).
As per claim 10, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu/Dawson/Melker/Moore may not explicitly teach wherein the user report further comprises a checklist of care indicating number of care tasks associated with the chronic gastrointestinal indication the user has completed and wherein the user report further comprises an indication of a number of hospital and emergency room visits the user has participated in during a predetermined period of time.
Frey teaches a method wherein the user report further comprises a checklist of care indicating number of care tasks associated with the chronic gastrointestinal indication the user has completed and wherein the user report further comprises an indication of a number of hospital and emergency room visits the user has participated in during a predetermined period of time (See Paragraphs [0284]-[0287]: Patient Outcome Reports are generated to identify if the patient has adhered to the patient care plan and exemplary indexes include the general quality of life questionnaires, which the Examiner is interpreting the patient care plan to accomplish the checklist of care and the Examiner is interpreting the access to electronic medical records or electronic health records would encompass knowledge the number of hospital and emergency room visits the user has participated in prior (See Paragraph [0165]: The profile can include any information regarding a subject preparing to undergo a non-emergent surgery.)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Moturu/Dawson/Melker/Moore to include patient outcome reports as taught by Frey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson/Melker/Moore with Frey with the motivation of improving assessment and treatment of scheduled patients (See Background of Frey in Paragraph [0006]).
As per claim 17, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu/Dawson/Melker/Moore may not explicitly teach wherein the user has undergone a bariatric surgical procedure to alleviate the chronic gastrointestinal condition wherein the bariatric surgical procedure is selected from the group consisting of a gastric bypass, a sleeve gastrectomy, an insertion of an adjustable gastric band, or a biliopancreatic diversion with duodenal switch.
Frey teaches a method wherein the user has undergone a bariatric surgical procedure to alleviate the chronic gastrointestinal condition wherein the bariatric surgical procedure is selected from the group consisting of a gastric bypass, a sleeve gastrectomy, an insertion of an adjustable gastric band, or a biliopancreatic diversion with duodenal switch (See Paragraph [0032]: The subject can be a post-surgical patient who has had bariatric surgery, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Moturu/Dawson/Melker/Moore to include specificity of the patient's identity as taught by Frey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson/Melker/Moore with Frey with the motivation of improving assessment and treatment of scheduled patients (See Background of Frey in Paragraph [0006]).
As per claim 26, Moturu/Dawson/Melker/Moore discloses the method of claim 1 as described above. Moturu/Dawson/Melker/Moore may not explicitly teach wherein the user report further comprises a visual representation of resource utilization. 
Frey teaches a method wherein the user report further comprises a visual representation of resource utilization (See Paragraph [0289]: The patient outcome report can be specific to the subject and can include data gathered over time and can include details about the surgery at the patient level, which the Examiner is interpreting subject specific surgery details to encompass resource utilization.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Moturu/Dawson/Melker/Moore to include identification of resource utilization as taught by Frey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moturu/Dawson/Melker/Moore with Frey with the motivation of improving assessment and treatment of scheduled patients (See Background of Frey in Paragraph [0006]).

Response to Arguments
In the Remarks filed on July 18, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner acknowledges that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s). However, the Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the combination of Moturu, Dawson, Melker, and Frey fails to explicitly disclose a resource use module and as amended, Applicant clarifies that the resource use module is used to input a date of each user emergency room visit, for the chronic gastrointestinal indication associated with the user, and a date of each hospitalization visits by the user, for the chronic gastrointestinal indication associated with the user, occurring during a period of time through an input mechanism of the resource use module, as amended, clarify that the resource use module is used to input a date of each user emergency room visit, for the chronic gastrointestinal indication associated with the user, and a date of each hospitalization visits by the user, for the chronic gastrointestinal indication associated with the user, occurring during a period of time through an input mechanism of the resource use module.
In response to argument (1), the Examiner acknowledges that the amended claims are not completely encompassed by just the combination of Moturu, Dawson, Melker, and Frey. The Examiner has added Moore (U.S. Pre-Grant Patent Publication No. 2016/0004820) to address the newly amended claimed portions of inputting a date of each user emergency room visit for the chronic gastrointestinal indication associated with the user and a date of each hospitalization visits by the user for the chronic gastrointestinal indication associated with the user occurring during the period of time through an input mechanism of a resource use module as disclosed in Paragraph [0716] of Moore that teaches that a user can click on a date in a calendar format in the user interface, to retrieve the underlying item from the content source, the underlying item may include data about a test result for a scheduled diagnostic procedure that has been completed, or tracking information that shows how the data pertaining to a diagnostic test is being processed. Moore further teaches plotting, through a plot mechanism of the resource use module, a number of emergency room visits made by the user, for the chronic gastrointestinal indication associated with the user, during the period of time in Paragraph [0498] that teaches a syndicated data regarding the occurrence and details of adverse events within an institution may be plotted, displayed, and analyzed. Moore also teaches plotting, through the plot mechanism, separate from the number of emergency room visits in the period of time, a number of hospitalization made by the user, for the chronic gastrointestinal indication associated with the user, during the period of time as disclosed in Paragraph [0561] that syndicated data regarding clinical processes, clinical interventions, clinical outcomes, clinical personnel that are part of a quality improvement program such as total quality management or the like may be plotted, displayed, and analyzed. The Examiner has added Moore to the rejection as described above. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bluth (U.S. Patent Pre-Grant Publication No. 2009/0240115), describes community based managed health kiosk systems for solicitation of patients for medical testing and health studies, Walker et al. (U.S. Patent Pre-Grant Publication No. 2014/0257852), describes identifying a modification to a user's health care record stored in a database and identifying specified terms, and Honka et al. ("Rethinking Health: ICT-Enabled Services to Empower People to Manage Their Health"), describes managing patient health with the assistance of ICT- enabled services.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./
Examiner, Art Unit 3626    


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626